Citation Nr: 0412042	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-21 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to enrollment for Department of Veterans Affairs 
(VA) health care. 


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's most recent period of active military service 
extended from May 1976 to June 1979, with over 20 years prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the VA Medical Center (VAMC) in Shreveport, 
Louisiana.  



REMAND

In his notice of disagreement and appeal, the veteran asserts 
that his service-connected disabilities warrant a compensable 
rating entitling him to VA medical care.  He concluded his 
appeal by requesting re-evaluation of his service-connected 
disabilities.  

The Board is currently unable to address the veteran's 
assertions relating to his service-connected disabilities, 
because we do not have the claims folder.  The only evidence 
currently before the Board consists of the brief folder from 
the VAMC medical administration service (MAS).  

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The VAMC should refer the MAS file to 
the RO of jurisdiction.  The RO should 
evaluate the veteran's service-connected 
disabilities.  The RO should specifically 
consider whether the veteran is entitled 
to a compensable rating under 38 C.F.R. 
§ 3.324 (2003).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

3.  The RO should develop any rating 
claims in accordance with VCAA and other 
applicable laws and regulations.  

4.  Thereafter, the RO should return the 
case to the VAMC.  The VAMC should 
readjudicate this claim in light of the 
evidence added to the record since the 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case, including both the MAS folder and the 
Claims folder, should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




